Title: To Thomas Jefferson from Samuel Overton, 27 June 1805
From: Overton, Samuel
To: Jefferson, Thomas


                  
                     Dr. Sir 
                     
                     Franklin, Tennessee 27th June 1805
                  
                  I have set out to the treaty to be held at the Chickasaw Nation. I still have doubts as to the safety of the person traveling from this towards Louisiania. I presume I shall be introduced to you as a man who act as an agent to reside with some of the Indians Tribes, I should prefer the Cherokee, Chickasaw, Creeks, or Chacktaws—I would accept an appointment to act as an agent with any of the Indian Tribes in Louisiania—as I think I could do something of consequence for the Citizens of U. States if I was among the Indian Tribes at this time as it appears to be a perelious aera. this I presumed you will be informed of before this reaches you.
                  I am on my way to the treaty of the Chickasaw Nation–I am Dr. Sir with sentiments of Respect Yr. Ob. St.
                  
                     Saml Overton
                        sr 
                             
                     
                  
                  
                     NB excuse haste
                  
                  
                     S. O
                  
               